DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 U.S.C. § 112
The following are quotations of 35 U.S.C. 112(b) and 35 U.S.C. 112 (pre-AIA ), second paragraph, respectively:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2, 4, 8, 12, 15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With regard to claims 2, 4, 8, 12, 15, and 18 a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation the rotational speed in the range of about 100 rpm to about 10000 rpm, and the 
Claim 17 depends on claim 16.  As a result claim 17's method uses "an aerosol distributor as defined in claim 1."  Claim 17 also requires a gas filtration system that is further defined as in claim 9.  Claim 9 requires an aerosol distributor "as defined in claim 1."  Therefore, claim 17 is indefinite as the possible double inclusion appears to require two aerosol distributors.  See MPEP § 2173.05(o) citing Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989).
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent Application Publication 2019/0053686
Weigle

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weigle.
As an initial matter the intended uses of the distributor (for filter leakage detection in a gas filtration system and being configured to be positioned in a gas stream upstream of the filter) are not afforded any patentable weight.  See MPEP § 2111.02:
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")
Weigle teach it is known to have a rotatable air distributor as seen in figure 7.  The distributor has a plurality (2) of radial chambers (reference item 14) evenly distributed about a central rotatable distributor (reference item 16).  Each radial chamber is formed as a tubular member and comprises a plurality of outlet holes (reference item 2) that are arranged on the trailing edges of each radial chamber.   Weigle states "[i]n all these variants, the rotation of the blow-off arm can be generated optionally by an electric, pneumatic or hydraulic drive and/or via the blower nozzles themselves."  Therefore, Weigle teach that the aerosol distributor has an electric actuator configured to rotate the distributor about its central axis.  Given where the rotatable air distributor is located the tubular member would have a length between 100 mm to 1000 mm (about 4 inches to about 39 inches).  Given where the rotatable air distributor is located there will be a source of pressurized gas so that the gas will be discharged via the outlets.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weigle.
With regard to claim 2 the rotary distributor will have some defined rotation rate (RPM) one of ordinary skill can select a desired RPM in order to achieve a desired blowing affect.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Weigle in order to provide set a desired rotation rate for the predicable benefit of achieve a desired blowing affect.
Allowable Subject Matter
Claims 9-11, 13, 14, and 16 are allowed.  Claims 12, 15, 17, and 18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856